        Case 2:21-cv-00012-EFB Document 13 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARKICE POYNTER,                                  No. 2:21-cv-0012-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    B. PETERSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. He seeks reconsideration of the court’s March 5, 2021

19   screening order (ECF No. 8), which dismissed plaintiff’s January 26, 2021 amended complaint

20   (ECF No. 6) with leave to amend for failure to state a cognizable claim for relief. As explained

21   below, plaintiff’s motion is denied.

22          On January 4, 2021, plaintiff commenced this action with a 17-page typed complaint that

23   was accompanied by Exhibits A through E. ECF No. 1. On January 26, 2021, plaintiff filed an

24   amended complaint that was 10-pages, handwritten and not accompanied by any exhibits. ECF

25   No. 6. In seeking reconsideration of the dismissal of the latter complaint, plaintiff argues that his

26   original complaint states cognizable claims for relief. ECF No. 12. The court’s screening order,

27   however, considered only plaintiff’s amended complaint. This is because an amended complaint

28   supersedes any earlier filed complaint, and once an amended complaint is filed, the earlier filed
                                                        1
        Case 2:21-cv-00012-EFB Document 13 Filed 04/16/21 Page 2 of 2


 1   complaint no longer serves any function in the case. See Forsyth v. Humana, 114 F.3d 1467,
 2   1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter being treated
 3   thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967)).
 4          Having considered plaintiff’s motion for reconsideration (ECF No. 12), the court’s March
 5   5, 2021 screening order (ECF No. 8), is CONFIRMED. The Clerk shall terminate ECF No. 12.
 6   If plaintiff wishes to proceed on his original complaint, he shall so notify the court within 30 days
 7   of the date of this order and the court thereafter will issue another screening order.
 8          So ordered.
 9   DATED: April 16, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
